Exhibit List of Subsidiaries 1. Essex Portfolio, L.P., a California limited partnership 2. Essex Management Corporation, a California corporation 3. Essex Palisades Facilitator, a California limited partnership 4. Essex Sunpointe Limited, a California limited partnership 5. Essex Mirabella Marina Apartments, L.P., a California limited partnership 6. Essex San Ramon Partners L.P., a California limited partnership 7. Essex Fidelity I Corporation, a California corporation 8. Essex Camarillo Corporation, a California corporation 9. Essex Camarillo L.P., a California limited partnership 10. Essex Meadowood Corporation, a California corporation 11. Essex Meadowood, L.P., a California limited partnership 12. Essex Bunker Hill Corporation, a California corporation 13. Essex Bunker Hill, L.P., a California limited partnership 14. Essex Treetops Corporation, a California corporation 15. Essex Treetops, L.P., a California limited partnership 16. Essex Bluffs, L.P., a California limited partnership 17. Essex Huntington Breakers, L.P., a California limited partnership 18. Essex Stonehedge Village, L.P., a California limited partnership 19. Essex Bridle Trails, L.P., a California limited partnership 20. Essex Spring Lake, L.P., a California limited partnership 21. Essex Maple Leaf, L.P., a California limited partnership 22. Fountain Court Apartment Associates, L.P., a Washington limited partnership 23. Essex Fountain Court, LLC, a Washington limited liability company 24. Essex Inglenook Court, LLC, a Delaware limited liability company 25. Essex Wandering Creek, LLC, a Delaware limited liability company 26. Essex Columbus, LLC, a Delaware limited liability company 27. Essex Lorraine, LLC, a Delaware limited liability company 28. Essex Glenbrook, LLC, a Delaware limited liability company 29. Essex Euclid, LLC, a Delaware limited liability company 30. Essex Lorraine, Inc., a California corporation 31. Essex Columbus, Inc., a California corporation 32. Richmond Essex L.P., a California limited partnership 33. Essex Wilshire, L.P., a California limited partnership 34. Essex Wynhaven, L.P., a California limited partnership 35. Jackson School Village, L.P. a California limited partnership 36. Mount Sutro Terrace Associates, L.P., a California limited partnership 37. Essex Carlyle, L.P., a California limited partnership 38. Essex Dupont Lofts, L.P., a California limited partnership 39. Essex Mirabella Marina, LLC, a Delaware limited liability company 40. ESG Properties I LLC, a Delaware limited liability company 41. Lineberry Sammamish, LLC, a Washington limited liability company 42. Essex Carlyle, LLC, a Delaware limited liability company 43. Essex Wimbledon Woods Apartments, LLC, a Delaware limited liability company 44. Essex Cochran, L.P., a California limited partnership 45. Essex Cochran, LLC, a Delaware limited liability company 46. Essex Kings Road, L.P., a California limited partnership 47. Essex Kings Road, LLC, a Delaware limited liability company 48. Essex Le Parc, L.P., a California limited partnership 49. Essex Le Parc, LLC, a Delaware limited liability company 50. Essex Monterey Villas, L.P., a California limited partnership 51. Essex Monterey Villas, LLC, a Delaware limited liability company 52. Jaysac, Ltd., a Texas limited partnership 53. JMS Acquisition, LLC, a Delaware limited liability company 54. Jaysac GP Corporation, a Delaware corporation 55. Western Blossom Hill Investors, a California limited partnership 56. Western Los Gatos I Investors, a California limited partnership 57. Western Highridge Investors, a California limited partnership 58. Western San Jose III Investors, a California limited partnership 59. Western Riviera Investors, a California limited partnership 60. Western Palo Alto II Investors, a California limited partnership 61. Irvington Square Investors, a California limited partnership 62. Western Seven Trees Investors, a California limited partnership 63. Western Las Hadas Investors, a California limited partnership 64. San Pablo Medical Investors, LTD, a California limited partnership 65. Gilroy Associates, a California limited partnership 66. The Oakbrook Company, a Ohio limited partnership 67. Pine Grove Apartment Fund, LTD, a California limited partnership 68. Valley Park Apartments, LTD, a California limited partnership 69. Fairhaven Apartment Fund, LTD, a California limited partnership 70. K-H Properties, a California limited partnership 71. Villa Angelina Apartment Fund, LTD, a California limited partnership 72. Essex Camarillo Oaks 789, L.P., a California limited partnership 73. Essex Emerald Ridge, L.P., a California limited partnership 74. Essex Evergreen Heights, L.P., a California limited partnership 75. Essex Sammamish View, L.P., a California limited partnership 76. Essex Wharfside Pointe, L.P., a California limited partnership 77. Essex CAL-WA, L.P., a California limited partnership 78. Essex Marina City Club, L.P., a California limited partnership 79. Essex Fountain Park Apartments, L.P., a California limited partnership 80. Essex SPE, LLC, a Delaware limited liability company 81. Essex MCC, LLC, a Delaware limited liability company 82. Essex FPA, LLC, a Delaware limited liability company 83. Essex Excess Assets TRS, Inc., a Delaware corporation 84. Essex The Pointe, L.P., a California limited partnership 85. Essex Tierra Vista, L.P., a California limited partnership 86. EMC SPE, LLC, a Delaware limited liability company 87. Essex Apartment Value Fund II, L.P., a Delaware limited partnership 88. Essex VFGP II, L.P., a Delaware limited partnership 89. Essex Vista Belvedere, L.P., a California limited partnership 90. Essex Carlmont Woods Apartments, L.P., a California limited partnership 91. Essex Harbor Cove Apartments, L.P., a California limited partnership 92. Essex Parcwood Apartments, L.P., a California limited partnership 93. Essex Marbrisa Long Beach, L.P., a California limited partnership 94. Essex Regency Tower Apartments, L.P., a California limited partnership 95. Essex Marina City Club, LLC, a Delaware limited liability company 96. Essex Northwest Gateway, LLC, a Delaware limited liability company 97. Essex VFGP II, Inc., a Delaware corporation 98. Essex Lake Merritt, Inc., a California corporation 99. Essex Brighton Ridge, L.P., a California limited partnership 100. Essex Canyon Pointe, L.P., a California limited partnership 101. Essex Tower 801 Apartments, L.P., a California limited partnership 102. Essex Echo Ridge Apartments, L.P., a California limited partnership 103. Essex Morning Run Apartments, L.P., a California limited partnership 104. Essex Enclave Apartments, L.P., a California limited partnership 105. Essex Fairwood Pond, L.P., a California limited partnership 106. Park Hill, LLC, a Washington limited liability company 107. Essex Park Boulevard, LLC, a Delaware limited liability company 108. MDR Tower, LLC, a Delaware limited liability company 109. Essex NBN SPE, LLC, a Delaware limited liability company 110. Essex Gateway Management, LLC, a California limited liability company 111. Essex Eastridge, Inc., a California corporation 112. Essex Tracy Development, Inc., a California corporation 113. Essex Property Financial Corporation, a California corporation 114. Northwest Gateway Apartments, L.P., a California limited partnership 115. Essex Eastlake Union, L.P., a California limited partnership 116. Essex Radford, L.P., a California limited partnership 117. Essex Davey GlenApartments, L.P., a California limited partnership 118. Essex Renaissance Apartments, L.P., a California limited partnership 119. Essex Topanga Canyon, L.P., a California limited partnership 120. Essex Alderwood Park Apartments, L.P., a California limited partnership 121. Essex View Pointe, LLC, a Delaware corporation 122. Essex Alamo, LLC, a Delaware corporation 123. Essex Broadway, LLC, a Washington corporation 124. View Pointe Homeowners Association, a Washington corporation 125. Essex HGA, LLC, a Delaware corporation 126. Essex Hillsdale Garden Apartments, L.P., a California limited partnership 127. Essex Camino Ruiz Apartments, L.P., a California limited partnership 128. Essex CRA, LLC, a Delaware corporation 129. Essex HPA, LLC, a Delaware corporation 130. Essex Harvest Park Apartments, L.P., a California limited partnership 131. Belmont Affordable Partners, L.P., a California limited partnership 132. Essex Chestnut Apartments, L.P., a California limited partnership 133. Essex Canyon Oaks, LLC, a Delaware corporation 134. Essex Canyon Oaks Apartments, L.P., a California limited partnership 135. Essex Coldwater Canyon Apartments, L.P., a California limited partnership 136. Essex Esplanade, L.P., a California limited partnership 137. Pacific Western Insurance, LLC, a Hawaii corporation 138. Essex Moorpark, LLC, a Delaware corporation 139. Essex Moorpark Apartments, L.P., a California limited partnership 140. Western Mountain View II Investors, a California limited partnership 141. Western San Jose IV Investors Limited Partnership, a California limited partnership 142. Essex Berkeley, LLC, a Delaware corporation 143. Essex Berkeley 4th Street, L.P., a California limited partnership 144. Newport Beach North, LLC, a Delaware corporation 145. Essex Washington Interest Partners, a California general partnership 146. Essex Internet Realty Partners, G.P., a California general partnership
